Citation Nr: 0533765	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain.

2.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of a left tibia/fibula fracture with 
non-union, postoperative.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1991 to 
December 2000.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Waco, Texas, 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In May 2004, this case was remanded by the Board for 
additional development.  In September 2003, the veteran 
testified at a Travel Board hearing before a Veterans Law 
Judge (VLJ) sitting in Waco.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

As noted above, the veteran testified at a Travel Board 
hearing in September 2003 before a Veterans Law Judge.  That 
VLJ is no longer employed by the Board.  38 C.F.R. § 20.707 
(2005) clearly states that the Member of the Board who 
conducts a hearing shall participate in making the final 
determination of a claim.  On November 9, 2005, the veteran 
was sent correspondence which informed him that the VLJ who 
had conducted his hearing is no longer employed by the Board, 
and he was asked to indicate whether or not he wanted another 
hearing.  On November 15, 2005, he responded that he wanted 
to attend another Travel Board hearing before a Veterans Law 
Judge at the RO.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO, as the 
docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

